    8:21-cr-00143-BCB-SMB Doc # 22 Filed: 07/21/21 Page 1 of 1 - Page ID # 44
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                           Plaintiff,                                        8:21CR143

          vs.
                                                                              ORDER
ERIC C SAUL,

                           Defendant.


          This matter is before the court on the motion of defendant Eric Saul (Saul), to determine mental
competency pursuant to 18 U.S.C. § 4241 (Filing No. 18). The motion was set for hearing on July 21,
2021. Appearing at the hearing were Saul, his counsel, Richard McWilliams, and Assistant United
States Attorney Joseph Meyer. The government had no objection to the motion (Filing No. 18). Based
on the motion to determine competency and the arguments made at the hearing the court finds that the
request for a mental competency examination will be granted.
          IT IS ORDERED:
          1. Defendant Saul’s motion for a mental competency examination (Filing No. 18) is granted.
          2. Pursuant to 18 U.S.C. § 4241, Saul is committed to the custody of the Attorney General for
placement in a suitable facility to be examined for a reasonable period of time, not to exceed thirty (30)
days, to determine whether Saul is suffering from a mental disease or defect rendering him mentally
incompetent to the extent that he is unable to understand the nature and consequences of the
proceedings against him or to assist properly in his defense.
          3. A psychiatric or psychological report shall be filed with the court with copies provided to
counsel of record at the completion of the period of examination.
          4. Upon receipt by the court and counsel of the examination report, a hearing pursuant to 18
U.S.C. § 4247(d) shall be promptly scheduled to determine the competency of Saul to stand trial in this
matter.
          Dated this 21st day of July, 2021.

                                                         BY THE COURT:

                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
